DETAILED ACTION
Allowable Subject Matter
Claims 1-4 and 6-19 are allowed.
	The following is an examiner’s statement of reasons for allowance: the references of record, either alone, or in combination, do not teach or suggest at least the limitations of: Regarding independent claims 1, 16, and 19, the light output apparatus and light receiving apparatus claimed, including varying the current that drives a first light source while monitoring the current output from the photoelectric conversion element, and selecting a lowest current value, among the varied current values, at which an amount of the monitored current is maximized, and providing the lowest current value to the light output apparatus.  All other claims depend upon one of these three independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DMP
8-12-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836